Citation Nr: 0009126	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  97-22 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for insomnia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had 20 years of active service and retired from 
the military in March 1996.

This matter comes before the Board of Veterans Appeals (the 
Board) on appeal from a December 1996 rating decision issued 
by the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In pertinent part, the 
RO denied service connection for bilateral hearing loss, 
tinnitus and insomnia.  In a decision dated in May 1999, the 
Board granted service connection for right ear hearing loss 
and tinnitus, but denied service connection for left ear 
hearing loss.  The Board also remanded the claim for service 
connection for insomnia for further development.

In June 1999, the RO assigned a noncompensable disability 
evaluation for right ear hearing loss and a 10 percent 
evaluation for tinnitus.  The Board notes that an award of 
service connection constitutes a full award of benefits and, 
due to the absence of a Notice of Disagreement regarding the 
initial disability rating, the issues of increased ratings 
are not currently on appeal.  Holland v. Gober, 10 Vet.App. 
433 (1997).  See also Grantham v. Brown, 114 F.3d 1156, 1159 
(Fed. Cir. 1997).  The claim for service connection for 
insomnia, however, has been returned to the Board for further 
appellate review.


FINDINGS OF FACT

1.  There is no competent medical evidence of record that the 
appellant currently manifests an underlying or identifiable 
disability responsible for his complaint of insomnia.

2.  The appellant's claim of entitlement to service 
connection for insomnia is not plausible.


CONCLUSION OF LAW

The claim for service connection for insomnia is not well 
grounded, and there is no further statutory duty to assist 
the appellant in the completion of his application.  
38 U.S.C.A. §§ 5103(a), 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he suffers from a chronic 
sleeping disorder, manifested by insomnia and/or sleep apnea, 
which was incurred or aggravated during service.  In making a 
claim for service connection, he has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  That is, he must present 
a claim which is not inherently implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to his claim.  See Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).

A well grounded claim for service connection requires 
evidence of 1) a current disability as provided by a medical 
diagnosis; 2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and 3) a nexus, 
or link, between the in- service disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet.App. 498 (1995); see also 
38 C.F.R. § 3.303 (1999); Layno v. Brown, 6 Vet.App. 465 
(1994); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

The first requirement for a well grounded claim is competent 
evidence that the appellant has the disability for which he 
is seeking benefits.  Absent such a showing, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  
Generally, a lay person may present competent testimony 
concerning symptoms manifested in service and subsequent to 
service, but is not competent to speak to matters involving 
medical diagnosis or etiology.  Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993).  As such, bare allegations relating 
in- service symptoms to a claimed disability, in and of 
themselves, will not suffice to well ground a claim.  Hicks 
v. West, 12 Vet.App. 86, 89 (1998) (lay assertions of chest 
pain are insufficient to establish the existence of a current 
heart condition); Sanchez-Benitez v. West, 13 Vet.App. 282, 
285 (1999) (lay assertions of neck pain are insufficient to 
establish the existence of a current neck disability).

Service medical records do show the appellant's complaint of 
occasional trouble sleeping and loss of memory "when drunk" 
on a May 1982 physical examination.  He specifically denied 
such complaint on subsequent examinations in 1983, 1987, and 
1990.  He also did not list this condition on dental health 
questionnaires dated in 1987, 1988 1989, 1990, 1991, 1993 and 
1995.  Furthermore, there are no complaints of sleeping 
difficulties noted in his treatment records which span his 
20- year career in the military.  However, he did voice 
complaint of frequent trouble sleeping on his August 1995 
Ionizing Radiation Work examination.  At this time, the 
examiner noted "freq. trouble sleeping - insomnia NCD (not 
considered disabling)," but offered no diagnosis concerning 
an underlying pathology for this complaint.

Post- service, the appellant did not voice complaint of 
insomnia on his September 1996 VA general examination and, 
accordingly, no diagnosis was rendered.  However, on his 
September 1996 audiology examination, he did complain that 
his now service- connected tinnitus kept him awake at night.  
The remainder of his post- service medical records, which 
consist of outpatient notes from the Noble Army Community 
Hospital, are negative for complaint, treatment or diagnosis 
of a chronic sleeping disorder.

Upon review of the record, the Board finds no medical 
evidence of record showing treatment or diagnosis of sleep 
apnea.  There are two isolated in- service complaints of 
sleeping difficulties in 1982 and 1995, but the silence of 
such complaint in his intervening service medical records 
fails to support a history of chronicity.  There is an 
assessment of "freq. trouble sleeping - insomnia NCD (not 
considered disabling)" noted by an examiner in 1995.  
However, an assessment of insomnia alone, absent a diagnosed 
or identifiable underlying pathology or condition, is 
insufficient to constitute a disability for which service 
connection can be granted.  See Sanchez-Benitez, 13 Vet.App. 
at 285.  Even assuming, arguendo, that an assessment of 
"insomnia" is sufficient to support a finding of a current 
disability, such an assessment would not constitute 
'competent medical evidence' as the record clearly shows that 
the examiner made his determination solely on lay history 
provided by the appellant.  See Leshore v. Brown, 8 Vet.App. 
406, 409 (1995).  As indicated above, the appellant's claimed 
history of a chronic sleeping disorder is both unsupported 
and unsupportable.

Post- service, the appellant's clinical records at best 
reveal a complaint of sleeping difficulties which he himself 
attributes to his tinnitus, but there is no medical evidence 
of record showing that the insomnia is due to an underlying 
disability or otherwise providing a medical nexus to service.  
Rather, the appellant's claim rises and falls on his own 
assertions that he manifests a chronic sleeping disorder 
manifested by insomnia and/or sleep apnea.  Notwithstanding 
the fact that his own reported history in- service and post- 
service presents a rather contradictory picture of a chronic 
sleeping disorder, his lay statements, in and of themselves, 
are insufficient to establish a nexus between his in- service 
complaints of sleeping difficulties to a current diagnosis.  
Savage v. Gober, 10 Vet.App. 488, 197 (1997); Sanchez-Benitez 
v. West, 13 Vet.App. at 285.

In the absence of a current diagnosis of an underlying 
pathology or condition responsible for complaint of insomnia, 
the appellant has failed to submit a valid claim.  Brammer, 3 
Vet.App. 223 (1992).  As such, the Board must deny the claim 
for service connection for insomnia as not well grounded.  
See Edenfield v. Brown, 8 Vet.App. 384 (1996) (en banc) 
(disallowance of a claim as not well grounded amounts to a 
disallowance of the claim on the merits based on 
insufficiency of evidence).

The United States Court of Appeals for Veterans Claims has 
recently held that, absent the submission and establishment 
of a well grounded claim, VA cannot undertake to assist a 
claimant in developing facts pertinent to his/her claim.  
Morton v. West, 12 Vet.App. 477, 486 (1999).  See Epps v. 
Gober, 126 F.3d 1464, 1467 (Fed.Cir. 1997), cert denied, ____ 
U.S. ____,118 S.Ct. 2348, 141 L.Ed.2d 718 (1998).  However, 
VA may be obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete his or her 
application.  See Graves v. Brown, 8 Vet.App. 522 (1996).

Review of the claims folder on appeal clearly shows that the 
appellant has been notified of the type of evidence needed to 
complete his application with respect to his claim on appeal.  
In this respect, the appellant was first informed in a 
January 1997 Statement of the Case that the evidence of 
record did not demonstrate a "permanent residual or chronic 
disability."  He was advised by letter dated in June 1999 to 
identify records of post- service treatment for his claimed 
sleep disorder, but he failed to respond.  He was also 
offered VA examination to determine the nature and etiology 
of his claimed sleep disorder in September 1999, but he 
failed to appear.  Notice was sent to his last known address 
of record, and there is no evidence that such notice was 
returned as undeliverable.  His claim, accordingly, must be 
based upon the evidence of record.  38 C.F.R. § 3.655(b) 
(1999).  The Board discerns no additional sources of relevant 
information which may be obtained concerning the present 
claim.  Accordingly, the Board is satisfied that the 
obligation imposed by section 5103(a) has been met.  See 
generally Wood v. Derwinski, 1 Vet.App. 190 (1991) (VA 
"duty" is just what it states, a duty to assist, not a duty 
to prove a claim).



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for insomnia is denied as not well 
grounded.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

